Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth V. Awe seeks to appeal the district court’s order dismissing his complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(l)(B)(ii) (2006). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Awe seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Domino v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993) (finding dismissals without prejudice generally unappealable). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.